     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAQUELINE MASSEY,                      )
as the administrator of                )
the estate of Cameron                  )
Massey,                                )
                                       )
       Plaintiff,                      )
                                       )           CIVIL ACTION NO.
       v.                              )             2:15cv739-MHT
                                       )                  (WO)
RALPH CONNOR, et al.,                  )
                                       )
       Defendants.                     )

                                  JUDGMENT

      In accordance with the memorandum opinion entered

today, it is ORDERED, as follows:

      (1) Defendant City of Eufaula, Alabama’s objections

to    the   report      and    recommendation       (doc.     no.   74)    are

sustained     to     the      extent   that   the     court    finds       that

Counts Two and Three of the amended complaint (doc. no.

62)    should      be    dismissed     as     to    defendant       City    of

Eufaula,     Alabama       for   the   reasons       set    forth    in    the

opinion entered today.

      (2) The report and recommendation of the magistrate
judge (doc. no. 73) is not adopted.

    (3) Defendant City of Eufaula, Alabama’s motion to

dismiss (doc. no. 67) is granted to the extent that

both claims against defendant City of Eufaula, Alabama

are dismissed, with Count Two dismissed with prejudice,

and Count Three dismissed without prejudice.

    (4) Defendant          City      of       Eufaula,      Alabama       is

terminated as a party to this action.

    (5) Counts      One    and    Two     against       defendants     Ralph

Conner     and   John     Phillips      are    unchallenged       by     the

dismissal motion and thus remain in the case.

    The clerk of the court is DIRECTED to enter this

document    on   the    civil     docket       as   a    final   judgment

pursuant    to   Rule   58   of    the     Federal       Rules   of    Civil

Procedure.

    This case is not closed.

    DONE, this the 2nd day of August, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
